UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6695



JEREMIAH ROYSTER,

                                            Petitioner - Appellant,

          versus


ERNEST SUTTON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-260-5-BO)


Submitted:   September 10, 2003         Decided:     November 10, 2003


Before WIDENER, WILKINSON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremiah Royster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeremiah Royster appeals the district court’s order denying

relief on Royster’s action, which Royster captioned as a 28 U.S.C.

§ 2254 (2000) petition but which, based on the nature of Royster’s

claims, the district court properly construed as a civil rights

action.   We have reviewed the record and find no reversible error,

although we note that in light of Royster’s status as a state

prisoner, his civil rights claims arise under 42 U.S.C. § 1983

(2000), rather than Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 288 (1971). See Preiser v. Rodriquez,

411 U.S. 475, 499 (1973).     Accordingly, we affirm the district

court’s order. See Royster v. Sutton, No. CA-03-260-5-BO (E.D.N.C.

April 17, 2003).    We deny Royster’s motion for a certificate of

appealability as unnecessary to our consideration of this appeal.

See 28 U.S.C. § 2253(c)(1)(A) (2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2